The opinion of the Court was by
Stiepley J.
It appears from the agreed statement and documents, that the services were performed and the materials furnished, which are sued for in this .action, since the act of the Commonwealth of Massachusetts, passed on April 23, 1838, took effect; and that the plaintiff and defendant then were, a.nd have continued to be, resident citizens of that State.
This suit was commenced on October 17, 1844, and the defendant was discharged from the payment of such debts by proceedings in due form of law in that State, on May 21, 1845, and pleads his certificate of discharge in bar of the further prosecution of this action.
This then, was a contract, made and to be performed in that State, between resident citizens of that State. It was legally discharged in that State. Bigelow v. Pritchard, 21 Pick. 169; Ogden v. Saunders, 12 Wheat. 213.
*113That the discharge of a contract in the place, where the parties resided, and where it was made and to be performed, is a discharge every where, is a doctrine fully admitted in this State, and too well established to be the subject of a useful discussion.
After judgment for the defendant nothing will remain to prevent the property attached, from passing to the assignee by úhe act of that State and the proceedings under it.

Plaintiff nonsuit.